Exhibit 25 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) □ U.S. BANK NATIONAL ASSOCIATION (Exact name of trustee as specified in its charter) 31-0841368 (I.R.S. Employer Identification No.) 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Esther Fannin U.S. Bank National Association 1349 West Peachtree Street Suite 1050 Atlanta, Georgia 30309 (404) 898-8823 (Name, address and telephone number of agent for service) INTERFACE, INC. *And the Additional Registrants listed on Schedule A hereto (exact name of obligor as specified in its charter) Georgia (State or other jurisdiction of incorporation or organization) 58-1451243 (I.RS. Employer Identification No.) 2859 Paces Ferry Road Suite 2000 Atlanta, Georgia (Address of principal executive offices) (Zip Code) 7 5/8% Senior Notes, Series B, due 2018 Subsidiary Guarantees of 7 5/8% Senior Notes, Series B, due 2018 (Title of the indenture securities) SCHEDULE A – TABLE OF ADDITIONAL REGISTRANTS State or Other I.R.S. Address, Including Zip Code, Jurisdiction of Employer and Telephone Number, Incorporation or File Identification Including Area Code, of Registrant’s Exact Name of Registrant* Organization Number Number Principal Executive Offices Bentley Mills, Inc. Nevada 333-- 58-2271568 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Bentley Prince Street, Inc. Delaware 333-- 68-0123642 14641 East Don Julian Road City of Industry, California 91746 (800) 423-4209 Commercial Flooring Systems, Inc. Pennsylvania 333-- 23-2144454 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Flooring Consultants, Inc. Arizona 333-- 58-2274454 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 FLOR, Inc. Georgia 333-- 56-2302232 600 West Van Buren, Suite 800 Chicago, Illinois 60607 (312) 798-2200 Interface Americas, Inc. Georgia 333-- 58-2132517 1503 Orchard Hill Road LaGrange, Georgia 30241 (800) 336-0225 Interface Americas Holdings, LLC Georgia 333-- 58-1409883 1503 Orchard Hill Road LaGrange, Georgia 30241 (800) 336-0225 Interface Americas Re:Source Technologies, LLC Georgia 333-- 58-1722967 1503 Orchard Hill Road LaGrange, Georgia 30241 (800) 336-0225 Interface Architectural Resources, Inc. Michigan 333-- 38-2391670 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Interface Global Company ApS Delaware and Denmark 333-- 98-0217280 Dampfaergvej 3 st. tv. DK 2100 Copenhagen, Denmark +45-7730-4247 Interface Overseas Holdings, Inc. Georgia 333-- 58-1967211 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Interface Real Estate Holdings, LLC Georgia 333-- 58-2576895 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 InterfaceFLOR, LLC Georgia 333-- 58-1765146 1503 Orchard Hill Road LaGrange, Georgia 30241 (800) 336-0225 InterfaceSERVICES, Inc. Georgia 333-- 22-3856499 322 Northpoint Parkway, Suite G Acworth, Georgia 30102 (800) 336-0225 Quaker City International, Inc. Pennsylvania 333-- 58-2221600 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Re:Source Americas Enterprises, Inc. Georgia 333-- 58-2223733 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Re:Source Minnesota, Inc. Minnesota 333-- 58-2339867 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Re:Source New York, Inc. New York 333-- 58-2248952 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Re:Source North Carolina, Inc. North Carolina 333-- 58-2250817 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Re:Source Oregon, Inc. Oregon 333-- 58-2246368 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Re:Source Southern California, Inc. California 333-- 58-2315287 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Re:Source Washington, D.C., Inc. Virginia 333-- 58-2246309 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Southern Contract Systems, Inc. Georgia 333-- 58-2246313 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 Superior/Reiser Flooring Resources, Inc. Texas 333-- 58-2221598 2859 Paces Ferry Road, Suite 2000 Atlanta, Georgia 30339 (770) 437-6800 *The Primary Standard Industrial Classification Code (PSICC) for each of the Additional Registrants is 2273, except that:Interface Americas Re:Source Technologies, LLC’s PSICC is 2891; Interface Architectural Resources, Inc.’s PSICC is 1700; and, Interface Real Estate Holdings, LLC’s PSICC is 6500. Item 1.General information. Furnish the following information as to the trustee- (a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. Federal Deposit Insurance Company Washington, D.C. The Board of Governors of the Federal Reserve System Washington, D.C. (b) Whether it is authorized to exercise corporate trust powers. Yes. Item 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. Items 3.-15. Items 3 – 15 are not applicable because, to the best of theknowledge of U.S. Bank National Association (the “Trustee”), the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16. List of Exhibits. List below all exhibits filed as a part of this statement of eligibility; provided that exhibits identified in parentheses are filed with the Commission and are incorporated herein by reference as exhibits hereto pursuant to Rule 7a-29 under the Trust Indenture Act of 1939, as amended, and 17 C.F.R. 229.10(d). 1. A copy of the articles of association of the Trustee as now in effect.(Exhibit 1 attached hereto). 2. A copy of the certificate of authority of the Trustee to commence business, is contained in the articles of association referred to in Paragraph 1 above. 3. A copy of the authorization of the Trustee to exercise corporate trust powers.(Exhibit 25.1 to Form S-3ASR, Registration Number 333-155592, filed by ONEOK, Inc.) 4. A copy of the existing by-laws of the Trustee as now in effect.(Exhibit 4 to Exhibit 25.1 to Form S-3, Registration Number 333-160020, filed by The Phoenix Companies, Inc.) 5. A copy of each indenture referred to in Item 4, if the obligor is in default. Not Applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. A copy of the latest report of condition of the Trustee published pursuant to law or the requirements of its supervising or examining authority as of the close of business on December 31, 2010, attached as Exhibit 7. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939 the trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Atlanta, State of Georgia, on the 3rd day of February, 2011. U.S. BANK NATIONAL ASSOCIATION By: /s/ Esther Fannin Esther Fannin Vice President Exhibit 6 CONSENT OF TRUSTEE In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION, hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District Authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated:February 3, 2011 U.S. BANK NATIONAL ASSOCIATION By: /s/ Esther Fannin Esther Fannin Vice President Exhibit 1 ARTICLES OF ASSOCIATION (ATTACHED) Exhibit 7 REPORT OF CONDITION (ATTACHED) U.S. Bank National Association 425 Walnut Street Cincinnati, Ohio FDIC Certificate Number: 6548 FFIEC 031 Consolidated Report of Condition for December 31, 2010 Consolidated Report of Condition for Insured Commercial and State-Chartered Savings Banks for December 31, 2010 All schedules are to be reported in thousands of dollars.Unless otherwise indicated, report the amount outstanding as of the last business day of the quarter. Schedule RC - Balance SheetC400 Dollar Amounts in Thousands ASSETS 1.Cash and balances due from depository institutions (from Schedule RC-A): RCFD a.Non-interest bearing balances and currency and coin 1. a b.Interest-bearing balances 1. b 2.Securities: a.Held-to-maturity securities (from Schedule RC-B, column A) 2. a b.Available-for-sale securities (from Schedule RC-B, column D) 2. b 3.Federal funds sold and securities purchased under agreements to resell: RCON a.Federal funds sold in domestic offices B987 3. a RCFD b.Securities purchased under agreements to resell B989 0 3. b 4.Loans and lease financing receivables (from Schedule RC-C): a.Loans and leases held for sale 4. a b.Loans and leases, net of unearned income B528 4. b c.Allowance for loan and lease losses 4. c d.Loans and leases, net of unearned income and allowance B529 4. d 5.Trading assets (from Schedule RC-D) 5 6.Premises and fixed assets (including capitalized leases) 6 7.Other real estate owned (from Schedule RC-M) 7 8.Investments in unconsolidated subsidiaries and associated companies (from Schedule RC-M) 8 9.Direct and indirect investments in real estate ventures 0 9 10.Intangible assets: 10 a.Goodwill a b.Other intangible assets (from Schedule RC-M) b 11.Other assets (from Schedule RC-F) 11 12.Total assets 12 U.S. Bank National Association 425 Walnut Street Cincinnati, Ohio FDIC Certificate Number: 6548 FFIEC 031 Consolidated Report of Condition for December 31, 2010 Schedule RC - Continued Dollar Amounts in Thousands 13.Deposits: RCON a.In domestic offices: a (1)Noninterest-bearing a.1 (2)Interest-bearing a.2 b.In foreign offices, Edge and Agreement subsidiaries, and IBFs RCFN (from Schedule RC-E, part II) b (1)Noninterest-bearing 0 b.1 (2)Interest-bearing b.2 14.Federal funds purchased and securities sold under agreements to repurchase: RCON a.Federal funds purchased in domestic offices B993 a RCFD b.Securities sold under agreements to repurchase B995 b 15.Trading liabilities (from Schedule RC-D) 15 16.Other borrowed money (includes mortgage indebtedness and obligations under capitalized leases) (from Schedule RC-M) 16 17.Not applicable 17 18.Not applicable 18 19.Subordinated notes and debentures 19 20.Other liabilities (from Schedule RC-G) 20 21.Total liabilities 21 22.Not applicable 22 23.Perpetual preferred stock and related surplus 0 23 24.Common stock 24 25.Surplus (exclude all surplus related to preferred stock) 25 26.Not available 26 a.Retained earnings a b.Accumulated other comprehensive income B530 -1,302,030 b c.Other equity capital components A130 0 c 27.Not available 27 a.Total bank equity capital (sum of items 23 through 26.c) a b.Noncontrolling (minority) interests in consolidated subsidiaries b 28.Total equity capital (sum of items 27.a and 27.b) 28 29.Total liabilities, minority interest, and equity capital (sum of items 21 and 28) 29 1. Indicate in the box at the right the number of the statement below that best describes the most comprehensive level of auditing work performed for the bank by independent external auditors as of RCFD any date during 2008 NR M.1 2. Bank’s fiscal year-end date NR M.2
